IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1265
                               Filed October 23, 2019


ROBERT CLAUSS,
    Plaintiff-Appellee,

vs.

LAIDLAW & COMPANY UK LTD,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Gregory D. Brandt,

District Associate Judge.




       Upon discretionary review, defendant Laidlaw & Company UK LTD appeals

the district court’s ruling affirming the small claims court magistrate’s ruling denying

defendant’s motion to set aside the small claims judgment. AFFIRMED.




       Nathan Vos of Vos Law Firm, PLC, West Des Moines, for appellant.

       David A. Morse of Law Offices of David A. Morse, Des Moines, for appellee.




       Considered by Bower, C.J., and Vaitheswaran and Doyle, JJ.
                                           2


DOYLE, Judge.

       Upon discretionary review, defendant Laidlaw & Company UK LTD appeals

the district court’s ruling affirming the small claims court magistrate’s ruling denying

defendant’s motion to set aside the small claims judgment. We affirm the entry of

the small claims court’s judgment for plaintiff Robert Clauss.

       I. Background Facts and Proceedings.

       In December 2017, Robert Clauss brought a small claims suit against

Laidlaw & Company (UK) LTD (“Laidlaw”). Clauss alleged Laidlaw or its agents

made three unsolicited sales calls to his number registered on the Do Not Call List,

and he requested damages in the amount of $4500 plus court costs. Clauss filed

several documents along with the petition, including a “Verification of Account,

Identification of Judgment Debtor, and Certificate Re Military Service,” affirming he

was the party filing the petition and “the sum of $4500 is the balance due and

owing.” Clauss also filed a document supporting his assertion that his number had

been registered on the National Do Not Call Registry since 2003 and his affidavit

setting forth details of calls he claimed to have receive from Laidlaw. His affidavit

further stated:

              Based upon the multiple calls received from [Laidlaw] and/or
       its agents, I can only conclude that [Laidlaw’s] violations of the Do
       Not Call Registry were willful and intentional as well as in disregard
       of the protections to be afforded me by registering my telephone
       number on the Do Not Call Registry.

Proof of service was made on December 21, 2017 by the Iowa Secretary of State

under Iowa Code section 617.3 (2017).

       On February 16, 2018, Laidlaw filed its appearance and answer denying

Clauss’s claims, using small claims eForm 3.11. See Iowa Ct. R. 3.11; see also
                                         3


Iowa Code § 631.15 (“The supreme court shall prescribe standard forms of

pleadings to be used in small claims actions. Standard forms promulgated by the

supreme court shall be the exclusive forms used.”). It also submitted and filed a

letter to the court, seeming to assert some affirmative defenses. The letter also

claimed Clauss had filed two actions against it and asked the court to dismiss one

of the actions.

       After receiving Laidlaw’s answer, a hearing was set for March 7, 2018.

There is no dispute Laidlaw received notice of the hearing.

       That hearing took place as scheduled March 7, 2018, before a magistrate.

Laidlaw failed to appear for trial. The magistrate entered judgment for Clauss

against Laidlaw in the amount of $4500 plus interest and court costs.           The

magistrate’s order stated Laidlaw “failed to appear for trial . . . after receiving

proper notice. Pursuant to Iowa Code section 631.10 (2017), judgment may be

rendered [Laidlaw] by the court. [Clauss] established cause of action and proof of

damages on record.”

       On March 16, 2018, Laidlaw filed a notice of appeal using small claims

eForm 3.26, “Notice of Appeal.” See Iowa Ct. R. 3.26. On the line where the

appellant is to provide the reason for “appealing this decision,” Laidlaw stated:

              Laidlaw’s failure to appear was an inadvertent calendaring
       error and unintentional. We submitted an Answer in both small
       claims proceedings, which were based on the same set of facts
       brought by [Clauss], and respectfully request a hearing on the merits.
       We fully intend to appear on any new hearing date. Alex
       Shtaynberger will be representing [Laidlaw] at the hearing.

       Upon receiving Laidlaw’s “Notice of Appeal,” a district associate judge

deemed Laidlaw’s notice “a motion to set aside default” and set the matter for
                                          4


hearing. Both parties, now represented by counsel, briefed the matter. Following

the hearing, a magistrate denied Laidlaw’s motion to set aside the judgment.

       On May 16, 2018, Laidlaw filed another notice of appeal appealing “the

judgment denying its motion to set aside default entered on [April 26, 2018].”

Laidlaw argued it “satisfied the factors for a finding of excusable neglect” and thus

had good cause to set aside the default. After a hearing, the district court denied

Laidlaw’s appeal.

       On Laidlaw’s application, the Iowa Supreme Court granted discretionary

review. The supreme court then transferred the matter to this court for resolution.

       II. Discussion.

       Laidlaw sets out the following statement of the case in its appellate brief:

               This is an appeal from a . . . denial of a motion to set aside a
       default judgment. The default judgment included punitive damages.
       In contradiction to Iowa’s long standing “preference to litigate
       disputes on the merits” the small claims court denied and the district
       court affirmed, Laidlaw’s motion to set aside default judgment. . . .
               [Laidlaw] wants to have its day in court to contest the
       allegations made by . . . Clauss, . . . and it was robbed of its
       opportunity to do so. If the lower court’s decision is allowed to stand,
       confusion will be brought to . . . “excusable neglect” test and its
       requirement that there be substantial evidence the defaulting party
       intentionally or willfully disregarded our rules of civil procedure.

       “In a discretionary review of a small claims decision, the nature of the case

determines the standard of review.” GE Money Bank v. Morales, 773 N.W.2d 533,

536 (Iowa 2009). If the small claims action was tried at law, our review on appeal

is for correction of errors at law. See id. Any facts found by the small claims court

are binding if they are supported by substantial evidence. See id.
                                           5


       A. Small Claims Court.

       “Iowa Code chapter 631 governs small claims actions.” Schrock v. Iowa

Dist. Ct., 541 N.W.2d 256, 258 (Iowa 1995). That chapter “was enacted as part of

the legislation which established a unified trial court in the state of Iowa.” Midwest

Recovery Servs. v. Cooper, 465 N.W.2d 855, 856 (Iowa 1991) (citing 1972 Iowa

Acts ch. 1124, §§ 60-73). As part of its design, the legislature provided for a

special court to process civil claims with smaller amounts in controversy. See id.;

see also Iowa Code § 631.1. “For these small claims suits, the legislature thought

it was in the public interest to provide a simpler, easier, and less expensive

procedure than was afforded in district court under the [Iowa] Rules of Civil

Procedure.” Id.; see also Roeder v. Nolan, 321 N.W.2d 1, 4 (Iowa 1982) (“The aim

of the small claims statute is to secure adjudication of demands for limited amounts

quickly, simply, and inexpensively in the unified trial court.”).       Ultimately, the

proceedings in small claims court are “intended to be ‘simple and informal,’ [and]

tried to the court ‘without regard to technicalities of procedure.’” Conkey v. Hoak

Motors, Inc., 637 N.W.2d 170, 172 (Iowa 2001) (citing Iowa Code § 631.11(1)).

       B. Small Claims Procedures.

       After receiving notice of filing a small-claims petition, a defendant should file

an appearance in accord with the applicable time-frame set out in section 631.4.

See also Iowa Code § 631.5(1). If a defendant fails to appear after receiving

proper notice of the suit, “judgment shall be rendered against the defendant by the

clerk if the relief is readily ascertainable. If the relief is not readily ascertainable

the claim shall be assigned to a judicial magistrate for determination.” See id.

§ 631.5(6). “If all defendants either have entered a timely appearance or have
                                          6


defaulted, the clerk shall assign a contested claim to the small claims calendar for

hearing at a place and time certain.” Id. § 631.5(2). Section 631.10 concerns the

effect of one’s failure to appear at the hearing:

               Unless good cause to the contrary is shown, if the parties fail
       to appear at the time of hearing the claim shall be dismissed without
       prejudice by the court; . . . if the plaintiff appears but the defendant
       fails to appear, judgment may be rendered against the defendant by
       the court.

“Judgment shall be rendered, based upon applicable law and upon a

preponderance of the evidence.” Id. § 631.11(4); see also ITT Fin. Servs. v.

Zimmerman, 464 N.W.2d 486, 488-89 (Iowa Ct. App. 1990) (noting that the

applicable law in the case, section 537.5114, was binding in small claims cases).

       “With one exception not pertinent here, a small claims court may only hear

motions at trial.” Hyde, 578 N.W.2d at 648; see also Iowa Code § 631.7(2). The

small claims court lacks jurisdiction to consider posttrial motions, such as a motion

for new trial under Iowa Rule of Civil Procedure 1.1004, a motion to vacate a

judgment pursuant to rules 1.1012 and 1.1013, or other “posttrial motions on

appeal from a small claims court judgment.” Id. (citing Schrock, 541 N.W.2d at

258, Midwest Recovery Servs., 465 N.W.2d at 857; Severson v. Peterson, 364

N.W.2d 212, 213 (Iowa 1985); Barnes Beauty Coll., 279 N.W.2d at 260). But, a

defendant can move to set aside a default judgment. The defendant must do so

in district court in the manner provided in rule 1.977. See Iowa Code § 631.12;

Whitehorn v. Lovik, 398 N.W.2d 851, 852 (Iowa 1987); Zimmerman, 464 N.W.2d

at 487.

       As noted, the small claims court considered Laidlaw’s notice of appeal to

be a motion to set aside a default judgment.
                                         7


       C. Analysis.

       Rule 1.977 provides:

               On motion and for good cause shown, and upon such terms
       as the court prescribes, but not ex parte, the court may set aside a
       default or the judgment thereon, for mistake, inadvertence, surprise,
       excusable neglect or unavoidable casualty. Such motion must be
       filed promptly after discovery of the grounds thereof, but not more
       than 60 days after entry of the judgment.

Iowa R. Civ. P. 1.977.

       Our review of proceedings to set aside a default judgment is for correction

of errors at law. See Iowa R. App. P. 6.907. The district court has broad discretion

in ruling on a motion to set aside a default judgment, and we will reverse only if we

find the court has abused its discretion. See Cent. Nat’l Ins. Co. of Omaha v. Ins.

Co. of N. Am., 513 N.W.2d 750, 753 (Iowa 1994). “We are bound by the district

court’s findings of fact if supported by substantial evidence, and we view the

evidence in the light most favorable to the district court’s ruling.” Id. But “[t]he

determination of whether a movant has established good cause is not a factual

finding; rather, it is a legal conclusion and is not binding on us.” Sheeder v.

Boyette, 764 N.W.2d 778, 780 (Iowa Ct. App. 2009).

       Under rule 1.977, good cause requires a sound reason; “[i]t is something

more than an excuse, a plea, apology, extenuation, or some justification, for the

resulting effect.” Cent. Nat’l Ins. Co. of Omaha, 513 N.W.2d at 754. Although we

prefer “to allow a determination of controversies on their merits,” Brandenburg v.

Feterl Mfg. Co., 603 N.W.2d 580, 584 (Iowa 1999) (citation omitted), we will not

vacate a default judgment “when the movant has ignored the rules of procedure

with ample opportunity to abide by them.” Sheeder, 764 N.W.2d at 780.
                                         8


       When deciding whether excusable neglect rises to the level of good cause

to set aside a default judgment, we consider (1) whether the defaulting party

actually intended to defend, (2) whether the party asserted a good faith claim or

defense, and (3) whether the party willfully ignored or defied the rules of procedure

rather than defaulting as the result of a mistake. See Brandenburg, 603 N.W.2d

at 584. Our determination does “not depend on who made the mistake”; we make

no distinction between the conduct of the defaulting party and the conduct of the

party's insurer or attorney. See id. at 584-85. The defaulting party bears the

burden of demonstrating good cause. Id. at 584.

       In ruling on Laidlaw’s appeal from the small claims court’s denial of its

motion to set aside default judgment, the district court explained:

              In this case there was no evidence presented merely
       arguments by counsel. [Laidlaw] is a corporation with activities in
       many states. [Laidlaw] electronically filed an answer to the Original
       Notice and received the scheduling order electronically. The
       contention is that the matter was mis-calendared, but there was no
       evidence or testimony to substantiate that assertion. The trial court
       found that mis-calendaring a court date fell into the category of
       carelessness or inattention. There was never any evidence
       explaining the situation beyond mis-calendaring.

Furthermore,

              The trial [small claims] court also found there was no good
       faith defense raised by [Laidlaw]. From a review of the hearing
       before the Magistrate, it appears that [Laidlaw] is challenging
       whether [Clauss]’s evidence would support the judgment. There was
       a prove-up hearing held before [the Magistrate] where [Clauss]
       provided evidence and an affidavit supporting his claim. While
       [Laidlaw] contends there is a meritorious defense to this matter,
       when pressed by [the Magistrate] for an explanation for the calls
       made in this manner and the nature of those calls, no evidence was
       presented to support a meritorious defense.

Upon our review of the record, we agree with the district court.
                                       9


      III. Conclusion.

      We affirm the small claims court’s entry of judgment for Clauss. Any costs

on appeal are assessed to Laidlaw.

      AFFIRMED.